Citation Nr: 9908104	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) with obsessive compulsive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1995, the RO denied the veteran's claim of 
entitlement to service connection for PTSD and also denied an 
increased rating for obsessive compulsive disorder.  The 
veteran perfected an appeal as to the denial of service 
connection for PTSD.  By rating decision dated in February 
1996, the RO granted service connection for PTSD.  The RO 
thereafter evaluated the service-connected PTSD together with 
the previously service-connected obsessive compulsive 
disorder and evaluated the combined mental disorders as 30 
percent disabling.  The veteran subsequently expressed 
dissatisfaction with the disability evaluation assigned for 
the PTSD and perfected his appeal as to that issue.  The 
appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not expressed satisfaction with the rating 
assigned for his PTSD.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file demonstrates that the last time the 
veteran was afforded a VA examination for compensation and 
pension purposes was in October 1995.  Subsequent outpatient 
treatment records associated with the claims file include 
diagnoses of PTSD in December 1995, undifferentiated 
somatoform disorder in December 1996, and somatoform disorder 
with some PTSD symptoms in June 1997.  

The veteran is currently service-connected for PTSD and for 
obsessive compulsive disorder.  The Board finds that a 
current examination is required in order to accurately rate 
the disability on appeal.  It has been contended that the 
appellant's psychiatric disability has rendered him 
unemployable, thereby warranting a total disability 
evaluation.  Furthermore, an examination is required due to 
the conflicting service-connected and non service-connected 
mental disorders of record.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to a rating in excess of 30 percent for PTSD with 
obsessive compulsive disorder, pending a remand of the case 
to the RO for further development as follows:



1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased rating for PTSD with 
obsessive compulsive disorder.  After 
obtaining any necessary authorization or 
medical releases, the RO should attempt 
to obtain and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should obtain all outstanding VA 
treatment records.  

2.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the nature and extent of 
severity of his PTSD with obsessive 
compulsive disorder.  The claims file, 
copies of the previous and amended 
criteria for rating mental disorders, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies must be conducted.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  



If a psychiatric disorder(s) other than 
PTSD with obsessive compulsive disorder 
is or are found on examination, the 
examiner should offer an opinion as to 
whether such disorder is causally or 
etiologically related to PTSD with 
obsessive compulsive disorder, and, if 
not so related, whether the veteran's 
PTSD with obsessive compulsive disorder 
has any effect on the severity of any 
other psychiatric disorder.  

During the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of PTSD with 
obsessive compulsive disorder.  In 
particular, the examiner should address 
the following:

(a) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(b) the severity and frequency of 
psychoneurotic symptoms and the affect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(c) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods.

(d) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;

(e) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual For Mental Disorders, 
in relation to PTSD with obsessive 
compulsive disorder.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  

If the historical diagnosis of PTSD with 
obsessive compulsive disorder is changed 
following examination, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  The examiner 
must be requested to express an opinion 
as to the impact of PTSD with obsessive 
compulsive disorder on the veteran's 
ability to engage in a substantially 
gainful occupation.  The examiner must 
express an opinion as to whether the 
veteran has been rendered unemployable 
due to PTSD with obsessive compulsive 
disorder.  

Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
V. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD with 
obsessive compulsive disorder with 
consideration of the previous and amended 
criteria for rating mental disorders, and 
apply those criteria more favorable to 
the veteran.  

If any benefit requested on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 8 -


